DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
1.         Claims 1-6, 8-17 and 20-24 are allowed.

Reason for Allowance
2.         The following is an examiner’s statement of reasons for allowable:  The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: the system and apparatus comprising: a fluid control valve disposed along a length of the condensate line adjacent to an ultrasonic vibratory device, the fluid control valve interconnected to an input of the ultrasonic vibratory device; and a fragrance injection device interconnected to the fluid control valve, and wherein the fluid control valve selectively controls a flow of a fragrant fluid received from the fragrance injection device into the input of the ultrasonic vibratory device of instant independent claims 1 and 16; and the method, comprising: receiving, via a level sensor, a condensate level of a heating, ventilation, and air conditioning (HVAC) condensate reservoir; receiving, via a temperature sensor disposed in a climate-controlled space, a temperature inside an area of the climate-controlled space; determining, via a processor, that condensate is available for generating mist inside the climate-controlled space; and activating, via the processor and in response to determining that the condensate is available and based on the temperature, an ultrasonic vibratory device comprising a vibratory element arranged adjacent to an air conditioning outlet at the climate-controlled space, wherein the 
The following references (US 6375849 B1) to Crabtree; Ron et al., (US 5466399 A) to Von Kempski; Diotima et al., (US 5011632 A) to Yano; Hisato et al., (US 20180094825 A1) to Peczalski; Andrzej et al., (US 20150030498 A1) to Ooten; Lashell, and (US 20120107172 A1) to Ono; Kenji et al.; are the most relevant references. However, above mentioned references fail to anticipate or render obvious the invention of independent claims 1, 11 and 16. Therefore, the independent claims and dependent claims thereof have been found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763

02/11/2022